Title: John Quincy Adams to Thomas Boylston Adams, 17 May 1797
From: Adams, John Quincy
To: Adams, Thomas Boylston


        
          My dear Brother.
          The Hague 17 May 1797.
        
        I have just got your agreeable favours of 8–9— & 11— May, and as this is the last day upon which I can write to reach you at Paris, and I have but little time for the post, I shall be short.
        Mr: Arnoux’s letter has given me great pleasure, and I wish you if you have time, to give him my grateful thanks for it; for his kind remembrance of the family, as well as his attentions to you. Madame de Ville if she is the same lady, whom I have seen at the farmer General M. de Chalut’s (his daughter, though not then recognized as such), I very well remember. If you see her again, you must tell her, qu’elle n’êtait pas faite pour être oubliée. I have a perfect and very lively recollection, not only of herself, but of her charming performances upon the Forte-piano. Perhaps her fine children have taken some of her attention off, from that instrument.
        M. le Gros, is much obliged to the Cuisinière for her remembrance. She used to be very kind to him, when he was a boy, and he has always been grateful for it. I am very glad to hear she is well, and wish you to assure her of it, should you have an opportunity.
        I hope you will not leave Paris, without visiting the two Councils. A card, I suppose may be procured, and a little money is what you will not begrudge for such a sight.
        The Fair is tapering off, and has not been very splendid. We have had a Ball at M. de Schubarts. The Count has changed his day to the 23d: so that I suppose you will not be able to be here.
        There is in the Nouvelles Politiques of 21 Floréal an infamous aspersion upon your father, as false as if it had come in a straight line from Hell. I am surprised to see it in that paper, because it is generally moderate & impartial.
        M. Noël was married on Sunday.
        Adieu.
      